Name: Commission Regulation (EEC) No 252/81 of 30 January 1981 fixing the rates of the refunds applicable from 1 February 1981 to sugar and molasses exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 81 Official Journal of the European Communities No L 27/29 COMMISSION REGULATION (EEC) No 252/81 of 30 January 1981 fixing the rates of the refunds applicable from 1 February 1981 to sugar and molasses exported in the form of goods not covered by Annex II to the Treaty those which use third-country products under inward processing arrangements ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken , where appropriate, of refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; Whereas a production refund is granted in respect of white sugar or raw sugar under the conditions laid down in Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the produc ­ tion refund on sugar used in the chemical industry (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( x ), as last amended by Regulation (EEC) No 3455/80 (2), and in particular the first sentence of the sixth subparagraph of Article 19 (2) thereof, Whereas Article 19 ( 1 ) of Regulation (EEC) No 3330/74 provides that the difference between quota ­ tions or prices on the world market for the products listed in Article 1 ( 1 ) (a), (c) and (d) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EEC) No 3330/74 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in ques ­ tion on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 1 February 1981 to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed in Article 1 ( 1 ) of Regulation (EEC) No 3330/74, exported in the form of goods listed in Annex I to Regulation (EEC) No 3330/74, are fixed as shown : (a) in Table I of the Annex hereto for those same goods, in so far as they are shown in the Annex to Regulation (EEC) No 1400/78 and have benefited from the granting of a production refund ; (b) in Table II of the Annex hereto for goods other than those mentioned under (a). Article 2 This Regulation shall enter into force on 1 February 1981 .(!) OJ No L 359, 31 . 12. 1974, p . 1 . (2 ) OJ No L 360 , 31 . 12 . 1980, p . 17 . (3 ) OJ No L 323, 29 . 11 . 1980, p . 27 . C) OJ No L 170, 27 . 6 . 1978 , p . 9 . No L 27/30 Official Journal of the European Communities 31 . 1 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ANNEX to the Commission Regulation of 30 January 1981 fixing the rates of the refunds appli ­ cable from 1 February 1981 to sugar and molasses exported in the form of goods not covered by Annex II to the Treaty Table I Rate of refund in ECU/100 kg : White sugar : 0 Raw sugar : 0 Syrups of beet sugar or cane sugar containing, in the dry state , 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : S (') 0 x   100 Molasses :  Table II Rate of refund in ECU/100 kg : White sugar : 0 Raw sugar : 0 Syrups of beet sugar or cane sugar containing, in the dry state , 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : s o 0 x   100 Molasses :  (') 'S' represents the weight of sucrose of syrup. (including invert sugar expressed as sucrose) in 100 kilograms